Citation Nr: 0012281	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 25, 
1986, for the award of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted entitlement to service 
connection for PTSD by rating decision dated in November 1992 
and initially assigned an effective date of July 24, 1989.  
The effective date was subsequently granted to August 25, 
1986.  The veteran challenges the effective date of the grant 
of service connection.

On multiple occasions, most recently in September 1998, the 
claim was remanded for clarification of the request for a 
hearing before the Board.  A hearing was, in fact, held in 
March 2000, before the undersigned Member of the Board 
sitting in North Little Rock, Arkansas, who was designated by 
the Chairman of the Board to conduct such a hearing.  A 
transcript of the hearing testimony has been associated with 
the claims file.  As the requested development has been 
accomplished, the case is now ready for appellate review.


FINDINGS OF FACT

1.  Service connection was originally denied by the RO in 
April 1976.  The veteran was notified of the denial but did 
not appeal and that decision became final.

2.  The veteran filed a reopened claim for service connection 
for a psychiatric disorder on August 25, 1986, which was 
denied by rating decision dated in December 1987.  The 
veteran did not appeal this decision and it became final.  

3.  On July 24, 1989, the veteran filed a claim to "reopen" 
his claim for service connection for PTSD.  

4.  Although the RO initially denied the veteran's claim, 
service connection was ultimately granted for PTSD by rating 
decision dated in November 1992, with an effective date of 
July 24, 1989, the date the veteran filed his claim to 
reopen.  

5.  Ultimately, the Board granted an effective date of August 
25, 1986, by decision dated in September 1995.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 25, 
1986, for the award of entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's original claim for service connection for a 
psychiatric disorder was denied by the RO by way of a rating 
decision in April 1976.  He was notified of the RO's decision 
and his appeal rights, but because he did not initiate an 
appeal by filing a notice of disagreement within the one year 
period from the date that the RO mailed him notification of 
its decision, as required by applicable law and regulations, 
such decision became final.  See.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance (where the 
reopening is not due to new service medical records), or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1999) (emphasis added).  The effective date of an 
award based on an original claim for compensation (service 
connection) will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1999) (emphasis added).  As noted, this is the 
standard that applies to claims that are allowed on the basis 
of new and material evidence when the new evidence is not 
service medical records.  Id.

The veteran contends, in essence, that he is entitled to an 
effective date earlier than August 25, 1986, for the grant of 
entitlement to service connection for PTSD.  Specifically, he 
maintains that the grant of a 100 percent evaluation for PTSD 
should be in December 1968, immediately after service 
separation, because he had a psychiatric disorder at that 
time.  The veteran has alternatively asserted that he should 
be assigned an effective date to 1976, the time he filed his 
initial claim for service connection for a psychiatric 
disorder.  

In a March 2000 hearing before the Board, the veteran 
testified that he believed the effective date for the grant 
of service connection for PTSD should be back to the time he 
was separated from service in December 1968.  He acknowledged 
that he was not diagnosed with PTSD until 1987 but observed 
that he had been diagnosed with another psychiatric disorder 
prior to the time he was diagnosed with PTSD.  He maintained 
that the earlier psychiatric diagnoses were incorrect.  He 
admitted that he had not filed a claim for PTSD prior to 1987 
and had no evidence of a diagnosis of PTSD prior to 1987 but 
still disagreed with the effective date.  His wife indicated 
that she believed the veteran deserved to have an earlier 
effective date.  Upon further questioning, he indicated that 
he did not file a claim for a psychiatric disorder because of 
a memory lapse.  He indicated that he received psychiatric 
treatment in Vietnam but was not diagnosed with a psychiatric 
disorder in 1975, six years after service separation.  This 
is essentially consistent with the testimony offered before a 
hearing officer in November 1994.

While the Board is sympathetic to the veteran's assertions, 
the Board must stress that it is bound by the rules and 
regulations of VA.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); therefore, the Board has no choice but to deny his 
request for an earlier effective date as there is no legal 
exception or authority that applies to this claim.  As noted 
above, the effective date of an award based on an original 
claim for compensation will be either the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
was later.  

In this case, the Board notes that the veteran has actually 
filed three claims for a psychiatric disorder over the years 
- first in April 1976 for service connection for nervousness 
and psychosis, next in August 1986 for the "shock and 
stress" of Vietnam (the effective date currently assigned), 
and finally in July 1989 for PTSD (the effective date 
initially assigned).  Further, he maintains that the 
effective date of his claim for service connection for PTSD 
should be to December 1968, the date he was separate from 
military service.  Turning first to the veteran's contention 
that he should be assigned an effective date from December 
1968, the Board notes that because the veteran did not file a 
claim for a psychiatric disorder within one year of service 
separation, there is no basis on which to assign an 
evaluation back to the time of service separation, regardless 
of the veteran's assertions at his hearings.  

Moreover, the Board finds that there is no basis on which to 
assign an effective date to April 1976, the time the veteran 
filed his initial claim for a psychiatric disorder.  First, 
upon review of the claims file, it appears that the veteran 
filed a claim for pension benefits in February 1973 and in 
April 1976, he filed another claim and reported that 
nervousness and a psychosis had started several months prior 
to service (in May 1966).  In support of his claim for 
benefits, he submitted a hospital discharge summary dated in 
May 1976 showing that he was treated for antisocial 
personality, schizophrenia, and alcohol abuse.  However, the 
veteran alleged no connection between those psychiatric 
diagnoses and active military service.  Further, the Board 
notes that the treating physician during the hospitalization 
did not attribute the veteran's psychiatric disorders to 
military service, battle fatigue, shell shock, or any other 
pre-PTSD monikers.  Thereafter, the RO denied the veteran's 
claim for pension benefits and he did not appeal.  
Accordingly, the Board finds that the veteran essentially 
abandoned the claim, as he took no further action on it.

Subsequent to 1976, there was no correspondence from the 
veteran indicating an intent to file a claim for a 
psychiatric disorder until he filed a claim on August 25, 
1986, nor are there VA medical records associated with the 
claims file which could establish an informal claim or 
establish the intent to file an informal claim.  When the 
claim was ultimately granted, an effective date of July 1989 
(the third claim date) was assigned; however, on appeal, an 
effective date of August 25, 1986, was eventually granted.  
Given that there is no legal basis for assignment of an 
effective date from service separation, and that there is no 
legal basis on which to grant an effective date to April 
1976, the Board finds that the date of August 25, 1986, is 
correct and there is no legal basis for an effective date 
prior to that date.  Accordingly, the claim for an earlier 
effective date for the award of service connection for PTSD 
must be denied.


ORDER

The claim of entitlement to an effective date earlier than 
August 25, 1986, for the award of entitlement to service 
connection for PTSD is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeal

 

